Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 20, 32, 39, 43-46, and 50-53 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron N. Pontikos Reg. No. 75,958 through a telephonic interview on 1/21/2021.

The application has been amended as follows: 

Claims 40-41, 47-48, and 54-55 are canceled.

Claim 39 on page 4 line 6 amended to read as follow: 
“one or more computer readable non-transitory storage devices; and”


The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include a requirement to gradually accelerate the rate at which the respective consecutively overlapping page data sets between a first page data set and a second page data set are displayed on the display screen as the user move his finger toward a midpoint between a first distance and a second distance, wherein the first distance associated with the first page data set and the second distance associated with a second page data set and gradually decelerates as the user move his finger from the midpoint to the second distance associated with the second page data set (“wherein a rate at which the respective consecutively overlapping page data sets between the first page data set and the second page data set are displayed on the display screen gradually accelerates as the object moves towards a midpoint between the first distance associated with the first page data set and the second distance associated with the second page data set and gradually decelerates as the object moves from the midpoint to the second distance associated with the second page data set.”). The examiner does note that using proximity sensor to receive user input for scrolling through different displayed overlapping page data sets and changing the rate at which the respective consecutively overlapping page data sets are displayed on the display screen is well known in the art.
For example Kim et al. (US 2009/0237421 A1, hereinafter Kim) teach the ability to associate the scrolling speed with the proximity-drag direction or distance (Kim, ¶142, ¶218), however, Kim do not teach the possibility to change the scrolling speed from acceleration to deceleration without changing the proximity-drag direction (accelerate till the midpoint then deaccelerate beyond the mind point while moving in a single direction).
Another art that is related is Ewing, JR. et al. (US 2011/0291945 A1, hereinafter Ewing). Ewing teach the ability to display a stack that is scrollable in a direction oblique to a plane of the display by track the movement of the fingertip or other part of the user's hand within a space 504 in proximity to the device (Ewing, Fig. 5-10, Abstract, ¶32, ¶34, ¶37) and the ability to associate the scrolling speed with the proximity-drag direction or distance (Ewing, ¶39, “finger position sensor 120 may detect how far or how close the finger moves, and the user interface 102 may control the speed of the scrolling relative to the distance that the finger is moved from the initial distance. Moving the finger in opposite direction can slow or reverse the scrolling of the items”), however, Ewing do not teach the possibility to change the scrolling speed from acceleration to deceleration without changing the proximity-drag direction (accelerate till the midpoint then deaccelerate beyond the mind point while moving in a single direction). 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142